Upon further consideration of the matter contained in paragraph numbered 2 of the opinion, relating to the extent of recovery under the workmen's compensation act, we have concluded that the trial court was right in its award of compensation and that it properly made its award under paragraphs (19) and (41) of subd. (c), § 4274, 1 Mason Minn. St. 1927, which provide:
"(19) For the loss of a leg so close to the hip that no effective artificial member can be used, sixty-six and two-thirds per centum of the daily wage at the time of injury during two hundred (200) weeks."
"(41) In cases of permanent partial disability due to injury to a member, resulting in less than total loss of such member not otherwise compensated in this schedule, compensation shall be paid at the prescribed rate during that part of the time specified in the schedule for the total loss of the respective member, which the extent of injury to the member bears to its total loss."
and § 4326, subd. (k), which provides:
"Wherever in this act the singular is used, the plural shall be included; * * *"
This is the construction which the industrial commission has placed upon these provisions for a long period of time. Our order is therefore amended so as to affirm both of the trial court's orders. *Page 567